FILED

UNITED sTATEs Dlsrnic"r coURT stem FAR _3 _l 29"
   656 F. Supp. 23 7, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Callfano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff, a resident of Wayne, Maine, sues the United States and what is presumed to be
the District of Columbia. The complaint, consisting mostly of disjointed phrases and rambling
statements, fails to provide any notice of a claim. Plaintiff suggests, inter alia, that she is seeking
agency records under the Freedom of Inforrnation Act ("FOIA"), 5 U.S.C. § 552, but she has not
named any federal agencies as defendants to this action and alleged in the complaint that she was
improperly denied agency records. Hence, the Court will dismiss the complaint in its entirety

without prejudice. A separate order accompanies this Memorandum Opinion.

,¢/\ASM~

UnitedvStates District Judge

Dare; march "( , 2011